            Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 1 of 25




                          IN THE U.S. DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



HARTFORD FIRE AND INSURANCE COMPANY

                              Plaintiff,

       v.
                                                                 CIVIL ACTION NO.
E.R. STUEBNER, INC.; RADCRETE, INC.; CONEX
ENTERPRISES, INC.; DG CORP., INC.; AISTRA
                                                                 JURY TRIAL DEMANDED
CONSTRUCTION, INC.; AISTRA EX, INC.;
DOUGLAS A. GEORGE; MARIA E. GEORGE and
PETER D. RADWANSKI

                              Defendants.


                                           COMPLAINT

       Hartford Fire and Insurance Company asserts the following for its Complaint.

                                           THE PARTIES

       1.      Hartford Fire and Insurance Company (“Hartford”) is a Connecticut corporation

with its principal place of business in Hartford, Connecticut.

       2.      Defendants are signatories to at least one of two indemnity agreements in favor of

Hartford: the General Indemnity Agreement dated May 31, 2001 attached hereto as Exhibit A

(the “2001 GIA”) and/or the General Indemnity Agreement dated February 28, 2018 attached

hereto as Exhibit B (the “2018 GIA”).

       3.      Upon information and belief, E.R. Stuebner, Inc. (“Stuebner”) is a Pennsylvania

corporation with its principal place of business in 227 Blair Ave., Reading, PA, 19601.

       4.      Upon information and belief, Radcrete, Inc. is a Pennsylvania corporation with its

principal place of business in 227 Blair Ave., Reading, PA, 19601.
             Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 2 of 25




       5.      Upon information and belief, Conex Enterprises, Inc. (“Conex”) is a Pennsylvania

corporation with its principal place of business in 227 Blair Ave., Reading, PA, 19601.

       6.      Upon information and belief, DG Corp., Inc. is a Pennsylvania corporation with

its principal place of business in 227 Blair Ave., Reading, PA, 19601.

       7.      Upon information and belief, Aistra Construction, Inc. is a Pennsylvania

corporation with its principal place of business in 227 Blair Ave., Reading, PA, 19601.

       8.      Upon information and belief, Aistra Ex, Inc. is a Pennsylvania corporation with

its principal place of business in 227 Blair Ave., Reading, PA, 19601.

       9.      Upon information and belief, Douglas A. George is a citizen of Pennsylvania and

resides at 38 Maack Rd., Pottstown, PA 19465.

       10.     Upon information and belief, Maria E. George is a citizen of Pennsylvania and

resides at 38 Maack Rd., Pottstown, PA 19465.

       11.     Upon information and belief, Peter D. Radwanski is a citizen of Pennsylvania and

resides at 335 Mail Route Rd, Sinking Spring, PA 19608.

                                 JURISDICTION AND VENUE

       12.     This Court has jurisdiction over this matter pursuant to 28 USC §1332 in that

Plaintiff is a citizen of Connecticut and all Defendants are citizens of Pennsylvania and the

amount in controversy exceeds $75,000 exclusive of interest and costs.

       13.     Venue in this district is proper pursuant to 28USC §1391(b)(2) and (3) in that a

substantial part of the events or omissions giving rise to this action occurred in this judicial

district and the Defendants are subject to the Court’s personal jurisdiction in this judicial district.

       14.     In the 2018 GIA, the signatories expressly waive any objection or challenge to

venue, lack of personal jurisdiction and forum non conveniens. Exhibit B, ¶ 17(c)(ii).




                                                 -2-
             Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 3 of 25




                            FACTS COMMON TO ALL COUNTS

       15.      On or about April 25, 2018, Stuebner entered into a contract with the West

Chester Area School District in the initial amount of $7,437,000 for a project relating to

renovations and additions to the East Goshen Elementary School.

       16.      Hartford, as surety, and Stuebner, as principal, issued Performance Bond No.

44BCSHW8012 relating to this East Goshen Elementary School project.

       17.      As an inducement to execute the bond, Stuebner, Conex and Peter Radwanski

executed a General Agreement of Indemnity in favor of Hartford and certain affiliates on or

about May 31, 2001 (the “2001 GIA”). A copy of the GIA, with any private information

redacted, is attached hereto as Exhibit A.

       18.      As a further inducement to execute the bond, Stuebner, Radcrete, Conex, DG

Corp., Aistra Construction, Aistra Ex, Douglas George and Maria George executed a General

Agreement of Indemnity in favor of Hartford and certain affiliates on or about February 28, 2018

(the “2018 GIA”). A copy of the GIA, with any private information redacted, is attached hereto

as Exhibit B.

       19.      On or about March 26, 2019, the West Chester Area School District terminated

Stuebner’s right to complete the East Goshen Elementary School project for certain identified

defaults and invoked its rights under the performance bond against Hartford.

       20.      With the knowledge and approval of Stuebner, and consistent with its obligations

under the Performance Bond, Hartford completed Stuebner’s bonded obligations pursuant to a

Takeover Agreement dated May 21, 2019.




                                               -3-
                Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 4 of 25




        21.      Rather than relet the project, Douglas George requested that Hartford’s

consultant, The Vertex Companies Inc., be utilized to complete the balance of the work on the

project as the completing construction manager.

        22.      To date, Hartford has expended at least $5,826,345 relating to its investigation

and evaluation of the school district’s bond claim and its fulfillment of Stuebner’s bonded

obligations. That amount does not reflect incurred but yet unbilled and/or unpaid costs. The

amount expended may continue to grow as this matter proceeds.

        23.      After deducting for progress payments made by the school district to Hartford and

indemnity reimbursements from Stuebner to Hartford, Hartford still has a current net loss of at

least $454,004 relating to the East Goshen Performance Bond, which such loss may continue to

grow.

        24.      The indemnity agreements require the indemnitors to indemnify, exonerate,

reimburse and hold Hartford harmless from and against all losses (including interest and

attorney’s fees) sustained or incurred by reason of having executed the Performance Bond. See,

e.g., Exhibit A, ¶ III and ¶ V, and Exhibit B, ¶ 1(e) and ¶ 5.

        25.      Hartford has made numerous demands to be reimbursed for its current losses, to

no avail. To date, despite repeated requests, Stuebner has not reimbursed Hartford for the

current losses relating to the East Goshen Elementary School.

                                           COUNT I
                               CONTRACTUAL INDEMNITY
                          Hartford v. Stuebner, Conex and Radwanski

        26.      Hartford incorporates by reference the forgoing paragraphs as though fully set

forth herein.




                                                 -4-
                Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 5 of 25




       27.       As a result of the Performance Bond issued by Hartford, as surety, and Stuebner,

as principal, Hartford has incurred losses and reimbursable costs and fees, including costs and

fees for pursuing the instant action. The amount of interest and the reimbursable costs and fees

will continue to grow.

       28.       Defendants are in breach of the 2001 GIA for failing to indemnify Hartford for its

losses, costs, expenses, fees and interest.

       WHEREFORE, Hartford demands judgment against Stuebner, Conex and Peter

Radwanski, jointly and severally, in an amount no less than $454,004, plus interest, costs, fees

and such other relief as this Court deems just and proper.

                                        COUNT II
                              CONTRACTUAL INDEMNITY
           Hartford v. Stuebner, Radcrete, Conex, DG Corp., Aistra Construction,
                       Aistra Ex, Douglass George and Maria George

       29.       Hartford incorporates by reference the forgoing paragraphs as though fully set

forth herein.

       30.       As a result of the Performance Bond issued by Hartford, as surety, and Stuebner,

as principal, Hartford has incurred losses and reimbursable costs and fees, including costs and

fees for pursuing the instant action. The amount of interest and the reimbursable costs and fees

will continue to grow.

       31.       Defendants are in breach of the 2018 GIA for failing to indemnify Hartford for its

losses, costs, expenses, fees and interest.

       WHEREFORE, Hartford demands judgment against Stuebner, Radcrete, Conex, DG

Corp., Aistra Construction, Aistra Ex, Douglas George and Maria George, jointly and severally,

in an amount no less than $454,004, plus interest, costs, fees and such other relief as this Court

deems just and proper.



                                                -5-
                Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 6 of 25




                                         COUNT III
                                  COMMON LAW INDEMNITY
                                     Hartford v. Stuebner

          32.    Hartford incorporates by reference the foregoing paragraphs as though fully set

forth herein.

          33.    The Performance Bond under which the school district made claim against

Hartford was issued by Hartford, as surety, and Stuebner, as principal.

          34.    By issuing the Performance Bond as surety for Suebner, Hartford agreed to

answer for the defaults of Stuebner as per the terms of the bond.

          35.    The school district’s claim against the Performance Bond was based on the

conduct, contractual breaches and/or failure to act of Stuebner. Stuebner’s liability was active,

primary and direct, while Hartford’s liability was vicarious, derivative and secondary.

          36.    Consequently, Stuebner is obligated to indemnify Hartford for any losses incurred

in the fulfillment of Stuebner’s bonded obligations.

          37.    Having discharged obligations for which Stuebner was primarily obligated,

Hartford is entitled to be indemnified by Stuebner.

          38.    If appropriate, this Count is pled in the alternative.

          WHEREFORE, Hartford demands judgment against ERS in an amount in excess of

jurisdictional limits, plus interest, costs, fees and such other relief as this Court deems just and

proper.

                                               JURY DEMAND

          Plaintiff, Hartford Fire and Insurance Company, demands a jury for all issues triable by a

jury.




                                                  -6-
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 7 of 25




                         Respectfully submitted:



                         By:    /s/ Joseph W. Catuzzi
                               Patrick R. Kingsley
                               Joseph W. Catuzzi
                               STRADLEY RONON STEVENS & YOUNG, LLP
                               2600 One Commerce Square
                               Philadelphia, PA 19103-7098
                               (215) 564-8029

                               Attorneys for Plaintiff,
                               Hartford Fire and Insurance Company

                               A JURY TRIAL IS DEMANDED.




                          -7-
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 8 of 25




           EXHIBIT A
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 9 of 25
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 10 of 25
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 11 of 25
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 12 of 25
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 13 of 25
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 14 of 25




           EXHIBIT B




                           -9-
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 15 of 25
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 16 of 25
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 17 of 25
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 18 of 25
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 19 of 25
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 20 of 25
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 21 of 25
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 22 of 25
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 23 of 25
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 24 of 25
Case 2:21-cv-02466 Document 1 Filed 05/28/21 Page 25 of 25
